Case 1:19-cv-00987-TWP-MJD Document 248 Filed 07/01/20 Page 1 of 14 PageID #: 5889




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

   MELISSA BARKER,                                      )
                                                        )
                                 Plaintiff,             )
                                                        )
                            v.                          )        No. 1:19-cv-00987-TWP-MJD
                                                        )
   KAPSCH TRAFFICCOM USA, INC., et al.,                 )
                                                        )
                                 Defendants.            )



                                 ORDER ON MOTION TO COMPEL


          This matter comes before the Court on Plaintiff's Motion to Compel Discovery [Dkt.

   210]. The motion seeks an order compelling Defendant Kapsch Trafficcom USA, Inc.

   ("Kapsch") to respond fully to certain interrogatories and requests for production served by

   Plaintiff. Having considered the parties' briefs and the arguments made by counsel during a

   hearing on the motion on June 29, 2020, the Court GRANTS IN PART and DENIES AS

   MOOT IN PART the motion to compel for the reasons and to the extent set forth below.


                                               I. Background

          This is the third motion to compel filed by Plaintiff in this case. In the first two, which

   were directed to Defendant Gila, LLC ("Gila"), the Court set forth the following general

   standard:

          A party may seek an order to compel discovery when an opposing party fails to
          respond to discovery requests or provides evasive or incomplete responses. Fed.
          R. Civ. P. 37(a)(2)-(3). The burden "rests upon the objecting party to show why
          a particular discovery request is improper." Kodish v. Oakbrook Terrace Fire
          Protection Dist., 235 F.R.D. 447, 449-50 (N.D. Ill. 2006). This burden cannot be
          met by "a reflexive invocation of the same baseless, often abused litany that the
          requested discovery is vague, ambiguous, overly broad, unduly burdensome or
Case 1:19-cv-00987-TWP-MJD Document 248 Filed 07/01/20 Page 2 of 14 PageID #: 5890




          that it is neither relevant nor reasonably calculated to lead to the discovery of
          admissible evidence." Burkybile v. Mitsubishi Motors, Corp., 2006 WL 2325506,
          at *6 (N.D. Ill. August 2, 2006) (internal citations omitted). Moreover, in
          considering matters of proportionality, Rule 26(b) directs courts to consider "the
          importance of the issues at stake in the action, the amount in controversy, the
          parties' relative access to relevant information, the parties' resources, the
          importance of discovery in resolving the issues, and whether the burden or
          expense of the proposed discovery outweighs its likely benefit." Fed. R. Civ. P.
          26(b)(1).

                                                   ***

          When a party raises objections to discovery requests, the objecting party bears the
          burden to explain precisely why its objections are proper given the broad
          construction of the federal discovery rules. In re Aircrash Disaster Near
          Roselawn, Inc. Oct. 31, 1994, 172 F.R.D. 295, 307 (N.D. Ill. 1997); see also
          Cunningham v. Smithkline Beecham, 255 F.R.D. 474, 478 (N.D. Ind. 2009). Thus,
          general objections to discovery requests that merely recite boilerplate language
          without explanation do not meet this burden, and courts within the Seventh Circuit
          consistently overrule them or entirely disregard such. See Novelty, Inc. v.
          Mountain View Mktg., 265 F.R.D. 370, 375 (S.D. Ind. 2009) ('"general objections'
          made without elaboration, whether placed in a separate section or repeated by rote
          in response to each requested category, are not 'objections' at all—and will not be
          considered"); Burkybile, 2006 WL 2325506, at *9 (overruling boilerplate
          objections made generally and without elaboration). . . . As other Seventh Circuit
          district courts have noted, "[m]aking general objections is a dangerous practice,
          as the party who offers such general objections runs the risk of having them
          summarily denied." Avante Int'l Tech., Inc. v. Hart Intercivic, Inc., 2008 WL
          2074093, at *2 (S.D. Ill. 2008). . . . Further, when the objecting party raises
          nonspecific, boilerplate objections without clearly explaining how the request is
          objectionable, courts should overrule the objections in favor of broad discovery,
          pursuant to the federal rules. Novelty, 265 F.R.D. at 375 (holding that boilerplate
          objections without explanation are deemed waived); McGrath v. Everest Nat. Ins.
          Co., 625 F.Supp.2d 660, 671 (N.D. Ind. 2008) (staying the objecting party must
          specify why the discovery request is improper); In re Aircrash, 172 F.R.D. at 307
          (noting that the federal discovery rules should be construed liberally and broadly).

   [Dkt. 59, Dkt. 70.] The same standard applies to the instant motion.

                                             II. Discussion

          As an initial matter, the Court notes that Plaintiff frames this discovery dispute as

   involving, in large part, Kapsch taking the position that "it should not be required to respond to

                                                    2
Case 1:19-cv-00987-TWP-MJD Document 248 Filed 07/01/20 Page 3 of 14 PageID #: 5891




   discovery because discovery has also been served on Defendant Gila and there is overlap

   between some of the documents that each party has in its possession or control." [Dkt. 211 at 1.]

   The Court confirmed with Kapsch's counsel during the hearing that this is not (or at least is no

   longer) Kapsch's position; rather, Kapsch's position is that many of the responsive documents are

   not in its possession or control, but rather are in the possession and control of Gila. This position

   is equally problematic, however, as Kapsch's counsel also conceded that she did not know the

   extent to which Kapsch had the contractual right to obtain responsive documents from Gila or

   any other entities as part of Kapsch's "oversight role" over the toll billing process. It was

   Kapsch's obligation to search for and produce responsive documents that were in its control,

   which would include any documents in the possession of Gila or other non-parties that Kapsch

   had the right to obtain pursuant to the various relevant contractual agreements. This case was

   filed over fifteen months ago, and the discovery requests at issue were served over fourteen

   months ago. The fact that Kapsch's counsel is unaware of the universe of possible responsive

   documents within her client's control supports Plaintiff's skepticism of Kapsch's assurance that it

   has complied with its discovery obligations. So, too, does Kapsch's steadfast reliance on the fact

   that it lacks "administrative rights" to a document repository to excuse its failure to produce

   documents that it might nonetheless have the right to obtain. The Court expects counsel to

   remedy this glaring omission in Kapsch's discovery response process, determine whether there

   are any responsive documents in Kapsch's control that have not been produced, and supplement

   all of its discovery responses accordingly within thirty days of the date of this Order.

          Plaintiff also takes issue with the fact that Kapsch has not provided a privilege log.

   Kapsch's counsel confirmed during the hearing that Kapsch has not withheld any documents

   dated prior to the filing of this lawsuit on privilege grounds, but has withheld post-filing
                                                     3
Case 1:19-cv-00987-TWP-MJD Document 248 Filed 07/01/20 Page 4 of 14 PageID #: 5892




   documents as privileged. Kapsch takes the position that it should not have to create a privilege

   log for post-filing documents, but concedes that, while this is the general custom among litigants,

   it is not the rule. Plaintiff's counsel acknowledged during the hearing that requiring all withheld

   post-filing documents to be logged would be "busy work," as many will clearly be privileged.

   However, Plaintiff reasonably requests that Kapsch be required to produce a privilege log as to

   post-filing documents that do not fall into certain obviously privileged categories. That request

   is GRANTED. Within thirty days of the date of this Order, Kapsch shall produce such a

   privilege log that identifies all responsive documents that Kapsch has withheld as privileged

   except those documents that: (1) relate solely to this lawsuit and/or the lawsuit captioned Outzen

   et al. v. Kapsch Trafficcom USA, Inc., 1:20-cv-1286-TWP-MJD ("Outzen") exchanged between

   Kapsch and its outside litigation counsel (i.e., a lawyer who has filed an appearance in this case)

   and copied to no one else; (2) any documents relating solely to this lawsuit and/or Outzen

   exchanged between Kapsch's outside litigation counsel and Gila's outside litigation counsel and

   copied to no one else. In addition, all documents relating to the Phase 2 remediation plan

   testified to by Vivian Raines that have been withheld as privileged must be logged, regardless of

   whether they fall under one of the two excluded categories.

          Finally, Kapsch argues that many of the perceived deficiencies in its responses that

   Plaintiff has identified are not deficiencies, but rather demonstrate that Plaintiff is improperly

   seeking information related to issues that are not implicated by Plaintiff's claims in this case.

   Specifically, Kapsch distinguishes between Plaintiff's claim that she was charged an

   administrative fee and/or penalty when she never received an initial invoice (the "missing

   invoices" issue) and the claim of others that their initial invoices did not give them the required



                                                     4
Case 1:19-cv-00987-TWP-MJD Document 248 Filed 07/01/20 Page 5 of 14 PageID #: 5893




   period of time to pay before a fee and/or penalty was assessed (the "late invoices" issue"). 1 The

   Court agrees that the "late invoices" issue is not directly within the scope of Plaintiff Barker's

   claims. However, Kapsch's claim that the documents pointed to by Plaintiff fall into this

   category and therefore were properly withheld as irrelevant is contradicted by the deposition

   testimony of Kapsch employee Vivian Raines. Raines testified about ongoing discussions about

   "Phase 2" of a "remediation plan" to address "customer[s] that might have been impacted by an

   invoice issue" and explained that the "invoice issue" included "a situation where invoices were

   actually not being sent to people at all, but they were still charged [an] administrative fee for not

   paying an invoice that had never been printed or mailed to them," as well as invoices that were

   "received late." [Dkt. 239 at 82, 84]; see also id. at 85 (Raines answering "yes" to the following

   question: "So Phase 2, then, involves refunds that are for either invoices that were never sent at

   all, and just missing invoices and then a fee is assessed . . . ."). 2 Given this clear and unequivocal

   testimony, Kapsch is not entitled to withhold on relevancy grounds any information or

   documents related to Phase 2 of the remediation plan about which Raines testified. Indeed, as

   the testimony of Ms. Raines makes clear, the relevance distinction Kapsch seeks to draw is too

   fine a line and too subject to error; Defendants themselves did not consider the two invoice




   1
     The late invoices issue is raised by the plaintiffs in Outzen. An order to show cause why that
   case should not be consolidated with this case is pending.
   2
     The Court recognizes that the deposition transcript of Ms. Raines has been filed under seal
   pursuant to the Protective Order in this case. See [Dkt. 34 at 3] ("Deposition testimony will be
   deemed provisionally protected for a period of 30 days after the transcript is released to the
   parties by the court reporter."). However, the Court does not believe that the testimony quoted
   herein is entitled to remain under seal, as it does not satisfy the requirements for sealable
   material.
                                                      5
Case 1:19-cv-00987-TWP-MJD Document 248 Filed 07/01/20 Page 6 of 14 PageID #: 5894




   issues as wholly distinct problems that occurred in a vacuum. 3 Accordingly, Kapsch's relevancy

   objections are overruled, and Kapsch is ordered to produce all documents and information

   responsive to Plaintiff's discovery requests, whether considered by Kapsch as relevant to the

   "missing invoices" issue or the "late invoices" issue. Kapsch shall produce the withheld

   documents and provide the withheld information within thirty days of the date of this Order.

   This includes any documents referenced in the timeline that Raines testified about, see [Dkt. 233-

   3], that Kapsch has not already produced.4

          In addition to these general issues, Plaintiff identifies several interrogatories and related

   document requests to which she believes Kapsch has not fully responded. Each is addressed, in

   turn, below.

          A. Interrogatory No. 2

          Interrogatory No. 2 reads:

          Identify all individuals who have or may have knowledge or information related
          to any of the matters alleged in the Complaint, or your Answer or Affirmative
          Defenses thereto, including but not limited to any claims or defenses of the parties,
          and for each such person provide a detailed description of that person's knowledge


   3
     Another example of the interrelatedness of the two issues relates to evidence Kapsch might
   offer in defense of Plaintiff's claims. Plaintiff claims that she and others received penalty
   invoices without having first received an initial invoice for payment. In response to that claim,
   Kapsch will presumably offer evidence that an initial invoice was sent to each individual who
   was charged a penalty or administrative fee. That evidence, whether a copy of the invoice or an
   entry in a database demonstrating that an invoice was sent, would likely also show the date the
   invoice was sent. Due to the class allegations, such information relating to every individual who
   was charged a penalty or fee is relevant; Kapsch doesn't get to pick and choose and only produce
   information regarding those individuals it believes have a claim. In addition, the date of the
   invoice is relevant even in a "missing invoice" case, because an initial invoice sent on the same
   day as a second invoice would be the functional equivalent of no initial invoice at all. Because
   this is evidence Kapsch should offer in defense of the case, it likely should have all been
   identified and produced as part of its initial disclosures, more than a year ago.
   4
     The timeline specifically identifies various emails, and also refers to presentations and slide
   decks.
                                                       6
Case 1:19-cv-00987-TWP-MJD Document 248 Filed 07/01/20 Page 7 of 14 PageID #: 5895




          or information and identify any documents in his/her possession relevant to this
          litigation.

   [Dkt. 211-1 at 6.] In its original response, served in May 2019, Kapsch responded as follows:

          Kapsch objects to Interrogatory No. 2 because it is overly broad, seeks
          information that is not relevant to any party's claim or defense, is not proportional
          to the needs of the case, and imposes upon Kapsch burdens and expenses that
          outweigh the likely benefit of discovery. Kapsch further objects to Interrogatory
          No. 2 as premature because Plaintiff recently filed her First Amended Complaint,
          and the deadline for Kapsch to file its answer and affirmative defenses has not yet
          passed. Further, employees of Kapsch do not have personal knowledge
          concerning the invoicing of Plaintiff because Kapsch has delegated that function
          to another company. Subject to and without waving those objections, Kapsch
          states that the following people have knowledge concerning the matters alleged
          in the Complaint:

          Melissa Barker may have information concerning the allegations asserted in her
          First Amended Complaint.

          Raquel Pulido, Account Manager for Gila, LLC has knowledge concerning the
          resolution of Plaintiff's complaint concerning the use of the Riverlink Toll Bridges
          and the knowledge set forth in the Declaration she filed in support of Defendants'
          Motion to Dismiss.

          Peter Aczel, General Manager of Central Region North America, Delivery and
          Operations for Kapsch TrafficCom USA, Inc. has knowledge concerning the
          resolution of Plaintiff's complaint concerning the use of the Riverlink Toll
          Bridges. Angie Kemble, Project Manager for Kapsch TrafficCom USA, Inc. has
          knowledge concerning the resolution of Plaintiff's complaint concerning the use
          of the Riverlink Toll Bridges.

          Vivian Raines, Senior Project Manager for Kapsch TrafficCom USA, Inc. has
          knowledge concerning the resolution of Plaintiff's complaint concerning the use
          of the Riverlink Toll Bridges.

   [Dkt. 211-3 at 2-3.] Subsequent to the filing of this motion, on June 8, 2020, as promised by

   Kapsch in its May 4, 2020, letter that was sent following the parties' final meet and confer prior




                                                    7
Case 1:19-cv-00987-TWP-MJD Document 248 Filed 07/01/20 Page 8 of 14 PageID #: 5896




   to the motion, see [Dkt. 219-4], Kapsch supplemented its response to Interrogatory No. 2. 5 [Dkt.

   219-5.] Kapsch identifies numerous additional individuals in its supplemental response, but does

   not identify any related documents. In her reply brief, Plaintiff states that "these answers remain

   incomplete, misspell many of the names of witnesses, and do not provide a usable description of

   the information known/documents possessed by those individuals nor contact information as

   requested in the definition of 'Identify' as it relates to an individual." [Dkt. 227 at 6 n.1.] The

   Court agrees. Kapsch's objections to this interrogatory are overruled. Within thirty days of

   the date of this Order, Kapsch shall supplement its response to provide all of the information

   requested by Interrogatory No. 2 with regard to each identified person. Given that many of the

   individuals listed are not employees of Kapsch, Kapsch may be unaware of what documents they

   possess or what specific information they have and may not have contact information for the

   individual; if that is the case, it shall so state as to each such individual, but shall at a minimum

   provide contact information for the individual's employer, if known. Kapsch also shall review

   all information in its possession and control to ensure that its response to this interrogatory is




   5
     It is entirely unclear why Kapsch failed to supplement its response to this interrogatory sooner;
   indeed, it is unclear why the new individuals contained in the most recent response were not
   identified in Kapsch's earlier responses. Kapsch's explanation at the hearing—that the
   individuals were identified as a result of Peter Aczel's deposition in April 2020—is nonsensical.
   Aczel was identified as the person who provided the information in Kapsch's original response to
   the interrogatory. [Dkt. 211-3 at 1.] Perhaps Aczel was not aware when he prepared Kapsch's
   initial discovery responses that all of the individuals identified in Kapsch's June 2020
   supplemental response had relevant knowledge; certainly he could have learned additional
   information during the course of the litigation. However, Kapsch had an obligation to
   supplement its responses as that additional information was obtained, not just when it was
   revealed in a deposition. Kapsch's counsel's suggestion that the additional witnesses were not
   initially identified because they were thought to have information regarding the late invoice issue
   rather than the missing invoice issue further underscores the impropriety of that distinction
   discussed above.
                                                      8
Case 1:19-cv-00987-TWP-MJD Document 248 Filed 07/01/20 Page 9 of 14 PageID #: 5897




   complete and unequivocal and identifies all individuals who may have knowledge or information

   related to the issues in this case.

           B. Interrogatory Nos. 4 and 6 and Document Request No. 2

           Interrogatory No. 4 reads:

           Identify all individuals who were invoiced, provided notice, requested, or
           required, to submit payment, for amounts allegedly owed arising out of use of any
           Riverlink Toll Bridge(s) and for each such individual, state the following:

               a.   The date(s) and location(s) on which such toll(s) were incurred;
               b.   The amount charged to that individual for such toll(s);
               c.   The date on and address to which the first Notice(s) of Toll was sent;
               d.   The date on and address to which any subsequent Notice(s) of Toll was
                    sent:
               e.   The manner of mailing or other delivery for any and all Notice(s) of Toll
                    sent;
               f.   Identify any proof or evidence of mailing for any and all Notice(s) of Toll
                    sent:
               g.   Identify any proof or evidence of delivery for any and all Notice(s) of Toll
                    sent:
               h.   The amount of any administrative fee or penalty assessed, invoiced, or
                    charged to that individual in relation to such Toll(s);
               i.   Any documents or information you have that an individual did not receive
                    any Notice(s) of Toll sent;
               j.   The amount paid and date of payment by the individual for such Toll(s);
               k.   The identity of the recipient of any such payment;
               l.   The use of funds from any such payment; and
               m.   Identify any documents evidencing or relating to the information sought in
                    this Interrogatory.

   [Dkt. 211-1 at 6.] Kapsch's supplemental response 6 to Interrogatory No. 4 reads:

           Kapsch objects to Interrogatory No. 4 because it is overly broad, seeks
           information that is not relevant to any party's claim or defense, and is not
           proportional to the needs of the case. Plaintiff requests information about all
           invoices for use of the Riverlink Toll Bridges, regardless of whether those



   6
     Kapsch's counsel confirmed during the hearing that Kapsch's supplemental interrogatory
   responses were self-contained and did not incorporate its earlier responses and the objections
   contained therein.
                                                  9
Case 1:19-cv-00987-TWP-MJD Document 248 Filed 07/01/20 Page 10 of 14 PageID #: 5898




          invoices were first, second, or subsequent notices and regardless of what charges
          were included on those invoices.

          Subject to and without waiving those objections, Kapsch states that pursuant to
          the Subcontract Agreement executed between Kapsch and Gila (produced by Gila
          as GILA-BARKER-000001-GILA-BARKER-0000056), Gila is responsible for
          the act of, and Kapsch has only an oversight role in, invoicing, providing notice
          to, requesting, or requiring individual users of any Riverlink Toll Bridge to submit
          payment for amounts allegedly owed arising out of use thereof. Kapsch directs
          Plaintiff to Gila's September 17, 2019 "Amended Responses and Objections" to
          Interrogatory No. 4, discussing the business records produced by Gila via hard
          drive on September 13, 2019.

   [Dkt. 211-5 at 3.] In its brief in response to the instant motion, Kapsch states that it "cannot

   make a production where, due to its supervisory only role, it is not in custody or control of

   documents maintained by Gila." [Dkt. 219 at 9.] As discussed above, at the hearing, Kapsch's

   counsel could not confirm that the information in question was not in the control of Kapsch for

   discovery purposes, even if it is in the possession of Gila. Kapsch's counsel shall make this

   determination and, as ordered above, shall provide complete and unequivocal responses to

   Interrogatory No. 4, along with Interrogatory No. 6, which seeks additional information about

   individuals identified in response to Interrogatory No. 4, and Document Request No. 2, which

   requests documents identified in response to Interrogatory No. 4.

          That said, if read literally, Interrogatory No. 4 is clearly overly broad on its face, as it

   would literally encompass any information Kapsch has about any individual who ever paid a

   Riverlink toll. Plaintiff is clearly entitled to the information sought in subparts a-e and h-k as to

   all individuals who were billed for tolls, all of which should be readily ascertainable from

   Defendants business records. However, as to the remaining subparts (f, g, l, and m), to the extent

   those requests require Kapsch to search for and produce information beyond that which would be

   contained in a database or billing system, the Court finds that Kapsch's responses to

                                                     10
Case 1:19-cv-00987-TWP-MJD Document 248 Filed 07/01/20 Page 11 of 14 PageID #: 5899




   Interrogatories Nos. 4 and 6 and Document Request No. 2 may be limited to those individuals

   who were assessed an administrative fee or penalty. With this exception, Kapsch's objections to

   Interrogatories Nos. 4 and 6 and Document Request No. 2 are overruled, and Kapsch is ordered

   to provide a complete and unequivocal response to those requests,

          C. Interrogatory No. 11 and Document Request No. 3

          Interrogatory No. 11 reads:

          Do you admit that some individuals were assessed, charged, invoiced, or provided
          notice to pay administrative fees or penalties in a second (or other later) Notice of
          Toll where said individual(s) did not receive a first Notice of Toll? If so, identify
          all such individuals and instances and provide a detailed explanation identifying
          all facts and documents evidencing, relating to, or otherwise describing the reason
          for each such occurrence. If not, identify all documents evidencing, relating to,
          or supporting your assertion that such did not occur.

   [Dkt. 211-1 at 8.] Kapsch's supplemental response to Interrogatory No. 11 states:

          Kapsch does not admit that some individuals were assessed, charged, invoices, or
          provided notice to pay administrative fees or penalties in a second (or other later)
          Notice of Toll where said individual(s) did not receive a first Notice of Toll.
          Kapsch objects to the request to 'identify all documents evidencing, relating to, or
          supporting your assertion that such did not occur' because that request purports to
          shift the burden of proof to Kapsch to prove it is not liable. Kapsch further objects
          to Interrogatory No. 11 because it invades the attorney-client privilege and work-
          product doctrine by asking Kapsch to identify what specific documents it will use
          to contest liability.

          Subject to and without waiving those objections, Kapsch states that pursuant to
          the Subcontract Agreement executed between Kapsch and Gila (produced by Gila
          as GILA-BARKER-000001-GILA-BARKER-0000056), Gila is responsible for
          the act of, and Kapsch has only an oversight role in, assessing, charging,
          invoicing, or providing notice to individuals to pay administrative fees or
          penalties in a second (or later) Notice of Toll. Kapsch directs Plaintiff to Gila's
          September 17, 2019 "Amended Responses and Objections" to Interrogatory No.
          11, discussing the business records produced by Gila via hard drive on September
          13, 2019.




                                                   11
Case 1:19-cv-00987-TWP-MJD Document 248 Filed 07/01/20 Page 12 of 14 PageID #: 5900




   [Dkt. 211-5 at 5-6.]7 Document Request No. 3 asks for the documents identified in

   Interrogatory No. 11. [Dkt. 211-4 at 5.] Kapsch's supplemental response states:

          As stated in its response to Interrogatory No. 11, Kapsch objects to the request to
          'identify all documents evidencing, relating to, or supporting your assertion that
          such did not occur' because that requests purports to shift the burden of proof to
          Kapsch to prove it is not liable. Kapsch further objects to Request No. 3 because
          it invades the attorney-client privilege and work-product doctrine by asking
          Kapsch to identify what specific documents it will use to contest liability.
          Moreover, Kapsch is not in possession, custody, or control of any responsive
          documents. (See Kapsch's Revised Answer to Interrogatory No. 11; and Gila's
          September 17, 2019 'Amended Responses and Objections' to Interrogatory No.
          11.) Accordingly, Kapsch is not producing documents responsive to Request No.
          3.

   [Dkt. 211-6 at 2.] Kapsch's privilege objection is curious, inasmuch as it was already required,

   as part of its initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1)(A)(ii), to

   produce all documents in its possession, custody, or control that it "may use to support its claims

   or defenses." Also curious is its argument that the interrogatory "impermissibly shifts the burden

   of proof onto Kapsch." [Dkt. 219 at 14.] Of course it does no such thing; it simply seeks

   documents—if there are any—that support or relate to its position—if it intends to take the

   position—that no individuals were "assessed, charged, invoice[d], or provided notice to pay

   administrative fees or penalties in a second (or other later) Notice of Toll where said

   individual(s) did not receive a first Notice of Toll." Kapsch's objections to Interrogatory No. 22

   and Document Request No. 3 are overruled. If there are no responsive documents, Kapsch

   should so state in response to Interrogatory No. 11; if there are such documents, Kapsch shall



   7
     As Kapsch notes, the Court has previously noted in this case that "[i]n general, using the word
   'admit' in an interrogatory is best avoided. The purpose of interrogatories is to obtain information
   or pin down a party's contentions; requests for admission are the correct mechanism for asking a
   party to admit a particular fact." [Dkt. 70 at 6.] The interrogatory in question was served prior
   to the Court's order, however.
                                                     12
Case 1:19-cv-00987-TWP-MJD Document 248 Filed 07/01/20 Page 13 of 14 PageID #: 5901




   provide a complete and unequivocal response to the interrogatory and produce the documents in

   response to Document Request No. 3 within thirty days of the date of this Order.

          D. Interrogatories Nos. 9 and 10

          These interrogatories seek information regarding Kapsch's affirmative defenses and any

   non-party defense. Kapsch responded that it had "not yet asserted any affirmative defenses and

   is still considering what defenses it may raise" and that "[a]t this time, Kapsch does not claim

   that any non-party is responsible, in whole or in part, for the claims and liabilities asserted in the

   Complaint." [Dkt. 211-3 at 6-7.] That was accurate at the time; Kapsch did not file its answer in

   this case until two weeks ago. During the hearing, Kapsch's counsel committed to serving its

   supplemental answer to these interrogatories the following day. Accordingly, the motion to

   compel is moot as to these interrogatories. That said, Kapsch's privilege/work product objection

   to Interrogatory No. 9 is not well taken and is hereby overruled.

                                             III. Conclusion

          For the reasons set forth above, Plaintiff's motion to compel [Dkt. 210] is GRANTED as

   to Interrogatories Nos. 2, 4, 6, and 11 and Document Requests Nos. 2 and 3. Kapsch shall

   supplement its responses and shall completely and unequivocally respond to Plaintiff's

   interrogatories and document requests as required by this Order within thirty days of the date

   of this Order. Kapsch shall produce the privilege log required by this Order within thirty days

   of the date of this Order. The motion to compel is DENIED AS MOOT as to Interrogatories

   Nos. 9 and 10, with the exception noted above.

                  SO ORDERED.

                  Dated: 1 JUL 2020



                                                     13
Case 1:19-cv-00987-TWP-MJD Document 248 Filed 07/01/20 Page 14 of 14 PageID #: 5902




   Distribution:

   Service will be made electronically on all
   ECF-registered counsel of record via email
   generated by the Court's ECF system.




                                                14
